DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 December 2020 has been entered.

Introduction
The indicated allowability of claims 41, 42 and 44 is withdrawn in view of the newly discovered reference(s) to Branchut et al. (US Patent Application Publication No. 2011/0280667 A1).  Rejections based on the newly cited reference(s) follow.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 38, the specification as originally filed fails to support a retainer formation of the pipeline bundle separate from the guide frame.  Applicant is advised to relate the retainer formation to the guide frame positively.  See paras. 0094 and 0105 of US Patent Application Publication No. 2020/0378191 A1.

The prior rejections of claims 30 and 42 under 35 USC §112(b) have been overcome by the claim amendments entered with the RCE filed 31 December 2020.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "the buoyancy blocks" on line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49-52 and 54-57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roodenburg et al. (US Patent Application Publication No. 2010/0232884 A1).
Regarding claim 49, Roodenburg et al. ‘884 shows an apparatus for assembling an elongate pipeline bundle (para. 0030) offshore comprises:
hang-off equipment (70) for suspending the bundle from the vessel; 

lowering equipment (50) for lowering the bundle in a downward launch direction after adding each successive core section; and
pipe feed equipment (27) for feeding a length of flowline pipe beside the core sections for incorporation into the bundle by engaging with the guide frames, the pipe feed equipment defining a feed path converging downwardly with the launch direction (Fig. 8A);
regarding claim 50,
further comprising lifting equipment (6) for lifting the structural core sections to the upper end of the suspended bundle;
regarding claim 51,
further comprising pipe storage (8) upstream of the pipe feed equipment;
regarding claim 52,
wherein the pipe storage is arranged to store the flowline pipe in a coiled configuration (Fig. 4A);
regarding claim 54,
	  further comprising guide equipment (28 and 40, in combination) for bending the flowline pipe along its length to follow the feed path;
regarding claim 55,
	wherein the feed path is arranged (per para. 0073) to divert the flowline pipe in a radially-inward direction with respect to a core section incorporated into the bundle;

	wherein the feed path is disposed above the hang-off equipment; and
regarding claim 57,
an installation vessel (1) comprising the apparatus of claim 49.

Regarding claim 49, the limitation “each prefabricated elongate structural core section comprising a core pipe and a guide frame that extends radially outwardly from the core pipe” has not been given patentable weight because the prefabricated elongate structural core sections are not positively recited features of the claimed apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 30-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roodenburg et al. (US Patent Application Publication No. 2010/0232884 A1) in view of Branchut et al. (US Patent Application Publication No. 2011/0280667 A1).
Regarding claim 30, Roodenburg et al. ‘884 discloses a method of assembling an elongate pipeline bundle (para. 0030) offshore aboard an installation vessel, the method comprising:
suspending the bundle from the vessel so that the bundle hangs in an upright orientation underwater beneath the vessel (para. 0157);
successively attaching pre-fabricated elongate structural core sections to a corresponding uppermost core section already incorporated into the bundle, in each instance to become a newly-uppermost core section of the bundle;
each pre-fabricated elongate structural core section comprising a core;
after attaching each core section, lowering the bundle in a downward launch direction to suspend the bundle from the newly-uppermost core section.
	Regarding claim 30, Roodenburg fails to teach a guide frame.  Branchut et al. ‘667, as best illustrated in Fig. 2, discloses an elongate structural core section comprising a core pipe (200) and a guide frame (230a and 230b, collectively) that extends radially outwardly from the core pipe.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-fabricated elongate structural core sections of Roodenburg such that each would have included a guide frame as suggested by Branchut.  The motivation for making the modification would have been to include means for supporting a plurality of flowlines in the core section.

Still further regarding claim 30, in the Roodenburg-Branchut method, the step of engaging the flowline pipe with the guide frames is inherent, but neither reference expressly teaches the step of “feeding the flowline pipe on a feed path converging with the launch direction.”  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have fed the flowline pipe on a converging path with the launch direction, since the examiner takes Official Notice of the practice for assembling pipeline bundles onboard vessels.  The motivation for making the modification would have been to provide for engagement of the flowline pipe into the guide frames in a manner free from entanglement with the core sections.
	Regarding claim 31, the Roodenburg-Branchut method fails to teach the step of uncoiling the flowline pipe from coiled storage.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art method such that it would have included the step of uncoiling the flowline pipe from coiled storage, since the examiner takes Official Notice of the step as common in the art of 
Regarding claim 33, in the Roodenburg-Branchut method, the step of bending the flowline pipe along its length to follow the feed path is inherent to the step of uncoiling in the prior art method.  
Regarding claim 34, in the Roodenburg-Branchut method, the step of effecting relative movement of the flowline pipe in a radially-inward direction with respect to a core section for incorporation into the bundle is inherent to the prior art method because the flowline is drawn from coiled storage.  
Regarding claim 35, in the Roodenburg-Branchut method, the relative movement of the flowline pipe in the prior art method takes place as the bundle is lowered in the launch direction.  
Regarding claim 36, in the Roodenburg-Branchut method, the relative movement of the flowline pipe is at least partially effected inherently by movement of a core section in the launch direction because the core section is part of the bundle being lowered.  
Regarding claim 37, in the Roodenburg-Branchut method, the movement of the core section takes place after incorporation of that core section into the bundle in the Roodenburg method.  
Regarding claim 38, in the Roodenburg-Branchut method, Branchut further teaches the step of inserting the flowline pipe into a longitudinally extending retainer formation (the recess channels for retaining elements 210 in Fig. 2; para. 0031) of the bundle through a radially-outer opening of the retainer formation.

Regarding claim 40, in the Roodenburg-Branchut method, the step of inserting the flowline pipe first into a lower part of the retainer formation and then into an upper part of the retainer formation is inherent to the prior art method because the bundle is being lowered.
	Regarding claim 41, in the Roodenburg-Branchut method, Branchut further teaches the step of closing (via elements 240) the radially-outer opening of the retainer formation to hold the flowline pipe (210) in the retainer formation.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the prior art method such that it would have included the step of closing the outer openings of the retainer formations as taught by Branchut.  The motivation would have been to include means for holding the flowline pipe in the retainer formation.
	Regarding claim 42, in the Roodenburg-Branchut method, the step of closing comprises pressing the flowline pipe into the retainer formation by applying a closure (240) that closes the radially-outer opening of the retainer formation.
	Regarding claim 43, in the Roodenburg-Branchut method, the flowline pipe (210) of Branchut extends along successive core sections of the bundle as a continuous piece.
 	Regarding claim 44, in the Roodenburg-Branchut method, neither reference expressly teaches storing the flowline pipe offshore as a full-length piece before incorporation into the bundle, since the examiner takes Official Notice of the practice.  The motivation would have been to facilitate eases of handling and transport of the flowline pipe.

Regarding claim 47, in the Roodenburg-Branchut method, the step of engaging the flowline pie with [the] buoyancy blocks supported by core sections of the bundle is met by the prior art combination because the guide frames (230a, 230b) of Branchut are buoyant (per para. 0030).
Regarding claim 48, in the Roodenburg-Branchut method, Roodenburg teaches the bundle incorporated into a riser tower (20).

Response to Arguments
Applicant’s arguments, see Remarks, filed 12 April 2021, with respect to the rejection(s) of claim(s) 30, 31, 33-44 and 46-48 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Branchut et al. (US Patent Application Publication No. 2011/0280667 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
19 April 2021